Citation Nr: 1627830	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for lung cancer to include secondary to herbicide exposure, for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	P. E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter A.F.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1989.  The Veteran died on November [redacted], 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in New York, New York, has current jurisdiction.  

In support of her claim, the Appellant testified at a hearing at the RO in April 2016 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Lung cancer is related to herbicide exposure while serving in Vietnam.

2.  The Veteran died in November 2011.  According to his revised certificate of death, the immediate cause of death was hypoxia due to or as a consequence of lung cancer with metastases. 
 
3.  Service connection is now in effect for lung cancer. 

4.  The evidence shows a cause-and-effect correlation between service-connected lung cancer and the death of the Veteran.


CONCLUSIONS OF LAW

1.  For accrued benefit purposes, the Veteran's lung cancer is related to herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.303 (2015).

2.  The Veteran's death was proximately due to service-connected lung cancer.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Lung Cancer Secondary to Agent Orange and for Accrued Benefits Purposes

In written statements and testimony before the Board, the Appellant asserts that the Veteran was exposed to Agent Orange while in service and that such exposure caused or contributed to his death.  In the alternative she also contends that the Veteran's death is related to his service connected PTSD.  She points out that the Veteran self-medicated with alcohol and smoking which led to his esophageal and head cancer, which led to his death.  As the Board is granting the benefits, this theory of service connection will not be addressed.  

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within one year after the date of the veteran's death.  38 C.F.R. § 3.1000(c).

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  

A review of the record reveals that in March 2011, prior to his death, the Veteran filed a claim for service connection for lung cancer.  Therefore, this claim was pending at the time of his death in November 2011.

The Appellant, the Veteran's widow, filed a claim for DIC and accrued benefits on November 22, 2011, within one year of the Veteran's death.  38 C.F.R. § 3.1000(c).

In this regard, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Secondary service connection may be granted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as the Veteran's diagnosed cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this matter, the Appellant does not allege, and his service records do not show, that lung cancer manifested during active service or within the first year of his service discharge.  She instead contends that lung cancer, first diagnosed many years subsequent to discharge from service, were the result of exposure to herbicides and/or asbestos during active military service in the U.S. Army. 

With regard to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i); Combee, supra.  

A brief review of the evidence shows that in 2007 the Veteran began treatment for squamous cell carcinoma of the left tonsil.  The Veteran's private oncologist noted in February 2011, that the cancer had metastasized to his head, neck, and lung.  

As such, a relevant question is whether the lung cancer (for which the Veteran was seeking service connection) was the primary site of cancer as opposed to a result of metastasis.  As respiratory cancers' (including lung cancer) is a presumptive disease listed in the Agent Orange regulation, it must also be the primary site of the malignancy.  See 38 C.F.R. § 3.309.

The initial certificate of death submitted at the time of his death indicated that the immediate cause of death was hypoxia due to or the consequence of metastatic cancer due to or the consequence of esophageal and throat cancer.  The other significant condition contributing to death but not related to cause was chronic obstructive pulmonary disease (COPD). 

A nurse practitioner in April 2011 indicated that the etiology of the Veteran's cancer was unknown.  She noted that that it was as likely as not that the Veteran's alcohol and tobacco use were prominent risk factors in the development of head and neck cancer. 

A VA physician in September 2012 reviewed the record and noted that the death certificate did not include lung cancer.  The physician concluded that the Veteran's lung cancer was most likely a metastasis caused by head and neck cancer.  

In a May 2012 statement the family physician noted the Veteran's service and medical history.  However, she did not offer any opinions regarding a military nexus to the Veteran's cancer.  

Also in May 2012, the Appellant submitted a revised certificate of death.  This document noted that the immediate cause of death was hypoxia due to or as a consequence of lung cancer with metastases.  The other significant conditions contributing to death but not related to cause were esophageal cancer and throat cancer.  

A hearing was held in April 2016, in which, the Veteran's spouse provided critical information regarding the Veteran's medical history and death.

In June 2016, the Appellant's attorney submitted a medical statement from a physician who is Board certified in internal medicine and oncology.  This physician concluded that the lung cancer was at least as likely as not a separate primary site and presumptively connected to the Veteran's exposure to Agent Orange during service. 

The record contains both VA and private medical opinions as to whether the lung cancer represented a primary site.  As the record contains credible medical opinions weighing both in favor of and against the Appellant's claim, the Board finds that the evidence regarding a causal relationship between military service and lung cancer, is in relative equipoise.  Resolving reasonable doubt in the Appellant's favor, the Board finds that service connection is warranted for lung cancer for the purpose of accrued benefits.  38 C.F.R. §§ 3.303, 3.1000.  

Cause of Death

The law provides dependency and indemnity compensation (DIC) benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

After reviewing the evidence of record, and granting the Appellant the benefit of the doubt in the matter, the Board finds that the Veteran's now service-connected lung cancer was the underlying or contributing cause of the Veteran's death.  The e-file contains competent medical evidence that shows the Veteran's service-connected lung cancer was etiologically related to his death.  Although the Veteran's primary cause of death was hypoxia, the record indicates that this was due to the Veteran's lung cancer.  Accordingly, the Appellant's claim of service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.



ORDER

Service connection for lung cancer is granted. 

Service connection for the cause of death is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


